 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFidelity Telephone Company and CommunicationsWorkers of America, AFL-CIO. Case 14-CA-10069May 17, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn February 2, 1978, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and brief and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge, to the extentconsistent herewith, and to adopt his recommendedOrder.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(I) ofthe Act by coercively interrogating employees andapplicants for employment regarding their and otheremployees' union activities and sympathies, by,promising employees increased benefits if they re-jected the Union at the December 15, 1976, election.and by, threatening employee Bierman that "thingswill get a lot stricter" if the Union were selected, andwith similar such statements to Bierman. We alsoagree with the Administrative Law Judge that Re-spondent engaged in unlawful conduct by enforcingwork rules more harshly and strictly because the em-ployees selected the Union, and by advising employ-ees that new and more onerous work rules were im-posed, and extant rules were more strictly enforced,because they had selected the Union. Further, weagree with the Administrative Law Judge's conclu-sion that Respondent constructively discharged em-ployee Berti in violation of Section 8(a)(3) and (I) ofthe Act for the reasons discussed, infra.We do not agree, however, with the AdministrativeLaw Judge's finding that Supervisor Delcour threat-ened employee Berti in a conversation which oc-'Respondent has excepted to certain credibility findings made bs theAdministrative Law Judge. It is the Board's established polico not to oier-rule an Administrative L.aw Judge's resolutions with respect to credibilitsunless the clear preponderance of all of the relevant evidence consinces usthat the resolutions are incorrect. Standard Dry Wall Produis. Inc. 91NLRB 544 (1950). enfd 188 F. 2d 362 (C.A. 3. 1951). We have carefull%examined the record and find no basis for reversing his findingscurred a day or so prior to the election. The recordshows that shortly before the election Delcour calledsome 12 employees into his office individually andread to them a prepared speech. which is in evidence.Berti was the only employee to testify concerningsuch conversations, and she testified that Delcoursaid "things would get stricter if the Union was votedin, more like Continental and Bell." However, Berti,in her testimony, made it clear that Delcour didnothing more than read to her his prepared remarks.The Administrative Law Judge, without passing onthe legality of the speech itself, concluded that thespeech was intended to deliver the message that therewould be a more stringent enforcement of the workrules and that, if this was the impression which Bertireceived from listening to Delcour's remarks, thenRespondent must be held responsible for what it in-tended. This is not the test, however. A respondent isresponsible only for the remarks it makes to employ-ees and not for the impressions that employees mayderive from the remarks. Here, the speech in questionclearly falls within the limits of Section 8(c) of theAct and, absent evidence that Delcour departed atany time from the text of this speech, we are unableto predicate a violation of the Act on the mere im-pression an employee received from listening to pre-pared remarks. Accordingly, we shall dismiss thisallegation of the complaint.We also disagree with the Administrative LawJudge's conclusions that Respondent's installation ofmonitoring equipment in the facility and its changein the vacation policy were unilateral changes in de-rogation of the Union's status as bargaining repre-sentative and on this basis constituted violations ofSection 8(a)(l) of the Act. The General Counsel nei-ther alleged nor argued such a theory and in the cir-cumstances of this case, we do not believe that thattheory should be relied on for finding violations ofthe Act. What was alleged was the General Counsel'sclaim that these changes were acts of reprisal againstthe employees for having selected the Union as theirbargaining representative, and, as noted by the Ad-ministrative Law Judge, the underlying facts werefully litigated. The Administrative Law Judge foundthat the installation of the monitoring equipment wasnot an act of reprisal, and we agree with this findingbased on the evidence that the decision to install theequipment was made, and the actual installation ofthe equipment begun, several months prior to theelection. The Administrative Law Judge also foundthat Respondent's change in vacation policy, whichrequired employees to select their vacation dates byFebruary 15, instead of, as had been the case, byApril 15, was not an act of reprisal. We do not agree.The change in question was clearly detrimental to the236 NLRB No. 26166 FIDELITY TELEPHONE COMPANYinterests of the employees and affected a term andcondition of employment. The change in vacationpolicy occurred after the election in which the Unionwas selected as the employees' bargaining representa-tive and, in the absence of any plausible explanationof this abrupt change in policy, we conclude that Re-spondent's action was in reprisal for the employees'decision to select the Union as their bargaining rep-resentative. Accordingly, we find that Respondentdid not violate the Act by installing monitoringequipment in the facility, but that Respondent didviolate Section 8(a)(1) of the Act by changing its va-cation policy.We agree with the Administrative Law Judge'sfinding that Respondent constructively dischargedemployee Berti in violation of Section 8(a)(3) and (1)of the Act. As outlined above and detailed more fullyby the Administrative Law Judge. Respondent, im-mediately following the election, embarked upon acourse of conduct designed to punish its employeesfor selecting the Union as their bargaining represent-ative, and all operators suffered from both the morerigid enforcement of extant rules and the impositionof new rules. Thus, through the imposition of newrules, Respondent absolutely prohibited employeesfrom talking while on duty and required them toschedule their vacations much earlier than in prioryears. Other new rules, which were the whimsicalcreations of individual supervisors. prompted Super-visor Moeckel's criticism of employee Berti for hav-ing her foot "in [her] chair" and resulted inMoeckel's advice to employee Ryan that the methodemployed by Ryan in preparing certain paperwork.which was the method employed by all operatorspursuant to prior instructions, was incorrect. Afterthe election and contrary to preelection practice, Re-spondent strictly enforced its rule prohibiting opera-tors from leaving their stations without permission,to the point of requiring employees to obtain permis-sion to go to the restroom. On one occasion, employ-ee Bierman was required to justify her need to beexcused and, because they failed to obtain "permis-sion." employees Berti and Ryan were reprimandedfor leaving their work stations. Ryan's absence oc-curred when she went to a higher authority to ques-tion Moeckel's institution of the new paperwork rulementioned above. Berti left her chair for 15 secondsto retrieve a piece of paper which had fallen on thefloor. When employees Hilliard and Berti com-plained about the rules and the harassment of em-ployees to Supervisors Jergens and Bennett. re-spectively, they were told that the supervisors wereunder instructions to strictly enforce the rules. Del-cour, in response to similar complaints from Biermanand Berti, advised the employees that this treatmentwas what they had "voted" and what they wouldhave to "put up with."It is in this context of what we have found to bepreelection threats of reprisal and the postelectionfulfillment of those threats that Berti's departurefrom Respondent's employ must be viewed. On Feb-ruary 2, 1977, Supervisor Schatz, pursuant toDelcour's instructions, called Berti into an office andreprimanded her for "bringing an unauthorized per-son up on company premises" in violation of one ofRespondent's rules. This reprimand was given de-spite the fact that the person who was "unauthor-ized," Berti's mother, did not enter the operator'swork area, which Respondent, through this rule,sought to insulate from disturbances and "eaves-dropping." Moreover, on other occasions, nonem-ployees had been seen in the work area by operators,and no objections were raised to their presence, withthe exception of one occasion when the niece of anoperator was required to remain in the operators'lounge. After advising Berti that her "attitude towardher supervisors" was poor, which Berti disputed withthe exceptions of her relationship with Moeckel,Schatz told Berti that she would be given "retrain-ing." which would begin the following week, andthat, in the meantime, she should go home and "eval-uate herself." Schatz admitted that this "self evalua-tion" was a "new procedure" which she decided totry out for the first time on Berti. Rather than acceptthese conditions and disputing Respondent's appar-ent emphasis on "attitude" as opposed to work per-formance. Berti advised Schatz that "maybe it wouldjust be best if I quit." Schatz made no reply and Bertileft.In our opinion, Berti's act of quitting her employ-ment was the direct result of Respondent's unlawfulharassment of its employees. Immediately after theelection, Respondent embarked upon a course ofconduct violative of the Act which was clearly de-signed to punish its employees for their exercise ofthe rights guaranteed to them by the Act. The naturalconsequences of such a campaign are employee bit-terness, disquietude, and, ultimately, the terminationof the employment relationship. The employees in-volved in this proceeding were subjected to rigid en-forcement of extant work rules and the imposition ofnew work rules, which were also strictly enforced,after they selected the Union as their bargaining rep-resentative. Indeed. Schatz' imposition of the condi-tion that Berti "evaluate herself" was but another in-stance of the harassment visited upon the employeesand, in the context of the conversation betweenSchatz and Berti, was a precipitating cause of Berti'sdecision to quit her employment. With Berti's quitRespondent attained the ultimate result of its unlaw-167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDful campaign, and it must be held to have intendedthat such would occur. Accordingly, we conclude, inagreement with the Administrative Law Judge, that,by causing Berti to quit her employment, Respon-dent constructively discharged her in violation ofSection 8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Fidelity TelephoneCompany, Sullivan, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASESIDNEY J BARBAN. Administrative Law Judge: This mat-ter was heard at St. Louis, Missouri, on May 10 and 11.1977, upon a complaint issued on April 13, 1977, basedupon a charge filed on March 1, 1977, by CommunicationsWorkers of America, AFL-CIO (herein the Union). Thecomplaint, as amended at the hearing, alleges that FidelityTelephone Company (herein Respondent) violated Section8(a)(1) of the National Labor Relations Act, as amended,by (I) interrogation of employees concerning union sympa-thies; (2) threatening employees with reprisals for supportof the Union; (3) taking reprisal against employees for sup-port of the Union; and (4) advising employees that moreonerous working conditions of which they complainedwere due to their selection of the Union as their bargainingrepresentative; and violated Section 8(a)(3) and (1) by con-structively discharging and refusing or failing to reinstateSusan Renae Berti for the purpose of discouraging unionmembership and union activities. The answer to the com-plaint denies the commission of the alleged unfair laborpractices, but admits allegations of the complaint sufficientto justify assertion of jurisdiction under current standardsof the Board (Respondent, a public utility providing tele-phone services at a facility-located at Sullivan, Missouri,during a recent annual period performed services valued inexcess of $250,000, of which in excess of $50,000 was de-rived from calls originating or terminating outside the Stateof Missouri), and to support a finding that the Union is alabor organization within the meaning of the Act.Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after due consider-Certain errors in the transcript have been noted and are hereby correct-ed.ation of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS AND CONCLUSIONSA. IntroductionThe events in this case involve primarily the telephoneoperators employed at Respondent's Sullivan, Missouri, fa-cility. In July 1975, the Union filed a petition for certifica-tion as bargaining representative of those operators, butthe Board held that this unit was not appropriate. TheUnion then, on March 2, 1976, filed a petition for a morecomprehensive unit of Respondent's employees, includingthe operators, apparently in accord with the position takenby Respondent. An election was held in this unit on April2, 1976, in which a majority of the voters voted againstrepresentation. The Union filed objections to the election,and the election was set aside by stipulation of the parties.On December 15, 1976, a second election was conducted inwhich a majority of the employees voting selected theUnion as their bargaining representative. Respondent filedobjections to the conduct of this election. After a hearingupon Respondent's objections, the Board, on May 9, 1977,certified the Union as the bargaining representative of theemployees in the unit. For the most part, the matters withwhich we are here concerned occurred just before and soonafter the election held on December 15, 1976.At times material to this proceeding, Respondent em-ployed about 24 telephone operators in the unit involved.The traffic manager in immediate overall charge of theoperators was Mr. Ivy L. Delcour. Also supervising thework of the operators was the senior supervisor, PatsySchatz (incorrectly spelled "Shautz" throughout the rec-ord), and several other supervisors. On the basis of therecord as a whole, I find all of these to be supervisorswithin the meaning of Section 2(11) of the Act.The decision of the issues in this case depends essentiallyupon resolution of the conflicts in the testimony among thevarious witnesses. In assessing the credibility of the wit-nesses, I have considered my impressions of the witnessesand their testimony, the record as a whole, and particularlythe arguments made in the parties' briefs, as well as theprobabilities inherent in the situations involved. The fol-lowing findings are based upon my resolution of thesecredibility conflicts. To the extent that the evidence is notconsistent with these findings I do not credit the evidence.To the extent it seems advisable, the basis for credibilityfindings will be indicated.B. Alleged Interference With and Restraint and Coercionof Employees1. Delcour's conversation with Bierman on December 14The day before the election scheduled for December 15,Brenda Bierman, one of Respondent's telephone operators.'68 FIDELITY TELEPHONE COMPANYhaving just gotten off from work, was seated in her car,apparently parked near Respondent's place of business,when she saw Delcour coming across the street from a res-taurant. It was raining. Delcour tapped on the car windowand Bierman let him in the car. The record shows thatDelcour considered that he was a friend of Bierman's andshe had in the past given him reason to believe that she wasopposed to the Union. After speaking of some matters ingeneral, Delcour said, "Looks like tomorrow is the bigday." He continued, "I sure hope you and the other girlsdon't let me down, because right now we're working on away to get you higher pay for evening and weekendwork." 2 Bierman agreed that this would be welcome. Del-cour went on, saying, "Do you know why the girls aretrying to get a union? Right now you guys have really goodworking conditions. You can get off pretty well anytimeyou want to." Delcour told Bierman that if the union weresuccessful, things would get a lot stricter, saying, "Therewill be absolutely no talking, and you will have to answerfor everything you do." Delcour stated that though the em-ployees probably would get more money if the Union camein, they would more than likely pay it back to the Union indues. Delcour asked Bierman how she thought certain em-ployees-including Susan Renae Berti-would vote. Bier-man told Delcour that she had heard that Berti was againstthe Union. Delcour asked if Bierman did not think he hadbeen fair to the girls. Bierman responded that she thoughthe had been fair. Delcour concluded that he felt like afather to the girls and that "he would try to be good" tothem if they "would just give him an opportunity and notvote the union in." This terminated the conversation.The above findings are based on Bierman's credited testi-mony. She seemed a credible witness at the hearing, thoughshe suffered from what seems to be a common inability tofix some times and situations precisely. I have reread hertestimony in light of Respondent's criticisms and find noreason to discredit her on the matters set forth above.Delcour agrees that he told Bierman on this occasionthat "Tomorrow is the big day," that he hoped the opera-tors would not vote the Union in, that he thought the operatorshad good working conditions, that he may have told her onthis occasion that under Union contracts at other telephoneexchanges rules were stricter than at Respondent,3and thathe may have told her on this occasion that he felt like a fatherto the girls. Other than this, Delcour denies the statementsattributed to him. In particular, he denied that he has anyinput into wage decisions and is not consulted or advisedconcerning wage raises.4Delcour originally testified on direct2 The record shows that Delcour considered that Respondent's weekendand evening working schedules to be particularly disagreeable working con-ditions.It is of some significance that the only rule at unionized telephone ex-changes of which Delcour is aware that is stricter than that at Respondent isone which prohibits talking. Though Delcour indicated in his testimony thathe did not specifically discuss this rule with the operators. the speech whichexamination that though he did not ask Bierman how theemployees were going to vote, she "volunteered to me howshe thought others would vote," but also "didn't name anynames of anyone on that occasion." On cross-examination,Delcour asserted that though Bierman had volunteered infor-mation to him previously, "on that particular day," he didn'tbelieve that she gave him any information.I further do not credit Delcour's testimony to the effectthat Bierman on this occasion took the initiative in invitinghim into her car to talk to her and that he had no purposein talking with Bierman. The contents of the conversation,and Delcour's campaign at the time to induce the operatorsto vote against the Union are persuasive that this incidentwas part of Delcour's antiunion effort.2. Delcour's preelection statement to the operatorsPrior to the December 15 election, Delcour called 10 to12 operators individually into his office where he read astatement to them. There is some dispute whether the type-written statement which was received in evidence (G.C.Exh. 3) is an accurate copy of the document used by Del-cour during these talks. I find it unnecessary to resolve thisdispute for reasons set forth below. The typewritten state-ment in evidence begins with a statement of the eventsleading up to the second election to take place on Decem-ber 15. and continues as follows:This election coming up Wednesday is important toyou for a number of reasons:FIRST The union is not interested in you as an indi-vidual or in your family.SECOND The union is interested only in takingmoney from you in dues, fees, assessments, etc. Theunion hopes it will get the chance to take 8 dollars amonth from each employee who works here. Whichwould mean 96 dollars a year in just dues alone outof your pay.I don't know what the union has been promising toget votes but the fact is that all pay and benefits comeonly from the Company. Another thing we feel is im-portant and that is with a union you as individualscould no longer speak for yourself about your pay,your benefits, and your job. This is perhaps the great-est loss to any employee with a union in the picture.You can keep your right to speak for yourself aboutall these things when and only when you vote NO inthe election.he read to the operators (discussed hereinafter) referred specifically to thisrule4 I find it strange that the manager of an important segment of Respon-dent's operations should he so isolated, but this past practice would nothave prevented him from making such a recommendation on this occasion.nor is there anything in the record that shows the employees had reason todisbelieve that he had such authority.169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy voting no which you have the legal right to doyou will be telling the union that you want to keep allof your paycheck every payday and that you want tocontinue to keep your right to speak for yourselves asindividuals.Just recently the TV news report showed where thisunion has called employees out on a strike for overseven months now in Illinois. Can you imagine what itwould be like to be out on strike without pay for 7months. It is not a nice thing to happen to anyone.We have heard that the Union has been telling ouremployees that under a union they would not have toabide by the Public Service Commission Standards orany of the company's rules, but this is not true and theunion knows it. In fact the rules at the Bell Systemabsolutely PROHIBIT any talking when operators areworking on the Board and if they do talk it meansautomatic discharge. We also have a rule against talk-ing when you are on the Board but we have neverdischarged anyone for it that I know of. We will talkto you and caution you not to do it again but as far asI know we have never discharged anyone for talkingthe first time while working on the Board.I don't want anyone to believe that we are perfectand of course you know better, but I can assure you ofone thing, the working conditions here are much bet-ter than they are at Bell or Continental or any othercompany where the people have to work under aunion. I don't think that anyone who works here canhonestly say that myself or any supervisor here is aslave driver and we try to be fair and honest with youat all times. I sincerely believe that this place will be abetter place to work without a union and the thingsthat we all know this union has done to its members. Iwant you to think about these things we have dis-cussed before you VOTE in the election and I wouldappreciate it if you would give me a chance to workwith you to make our company a friendly and pleas-ant place to work and by working together we canmake it true.Thank you very much for sharing this time with me.The only employee who testified about this little speech.Susan Renae Berti, recalled (in addition to minor varia-tions in the form of the document which she saw as Del-cour was reading from it) that Delcour said that he hadtyped the document up the night before to state a fewthings that the employees should know, that he read fromseveral pages, that "on the last page, as he read things off.he said things would get stricter if the union was voted in,more like Continental and Bell." and, at the end. that hehoped that she would vote the right way.I find that the message which Berti derived fromDelcour's speech is that which Respondent would reason-ably expect, and on the basis of the speech and the recordas a.whole, was the message that Respondent intended thatthe employees should receive from this speech.3. Refusal to permit Ryan to take an early breaktimeOn December 16, the day after the election, some of theoperators had obtained permission to give a "shower" forone of the operators (apparently because of her impendingmarriage) at Respondent's premises during a break period.Tina Ryan, one of the operators, asked Senior SupervisorSchatz for permission to take her break a little early toprepare for this event. Ryan says that in the past whenthere were operators there to cover the board such permis-sion was granted. On this occasion, Schatz told Ryan thatshe could not take off early, that the supervisors "had beentold not to do that." When Ryan responded that was whatshe "had figured," Schatz replied, "That's the way youguys wanted it."Schatz agrees that she denied Ryan's request to take anearly break period. She clearly does not have a specificrecollection of her conversation with Ryan on this occa-sion,5but denies that she said to Ryan "that's the way youguys wanted it." She was not asked and did not deny say-ing that the supervisors had been told not to grant suchemployee requests.I credit Ryan's testimony set forth above. Schatz gener-ally struck me as tending to be prolix and nonresponsive.quite opinionated and strongly biased, as indicated in foot-note 5, above. I was not favorably impressed with her testi-mony generally. In this particular circumstance, I do nottrust her recollection (or nonrecollection) of the incidenthere involved.In crediting Ryan as set forth, I have carefully consid-ered Respondent's claim that she gave testimony in a priorhearing inconsistent with her testimony in the present mat-ter that Respondent's rules for the operators (discussedhereinbelow) were not continuously posted on Respon-dent's bulletin board. Briefly, there were two bulletinboards on which these rules were posted: an open boardnear the operators' work, and a glass-enclosed lockedboard some 30 feet away. Two other employees in additionto Ryan testified that the posted rules had been removedfor a time and then reposted during the period of the repre-sentation proceeding. They did not specifically identify theparticular bulletin board involved. Delcour testified thatthe rules had been posted for over a year in the glass-enclosed bulletin board.In the hearing on Respondent's objections to the secondelection, in January 1977, Ryan testified in agreement withsuggestions made to her that "the set of rules was postedon the bulletin board," and that "they have been left post-ed up there for a long time, haven't they." In the hearing inthe present matter, Ryan explained that in the prior testi-mony she was referring to the fact that the rules had beenposted a "long time" before they were taken down.Aside from the issue of credibility, the question ofwhether the rules were continuously posted is not of greatsignificance. The preponderance of the evidence is persua-T hus. when asked what she said to Ryan on this occasion. she replied:If I said anything atll. it more than likel, would have just been thai Ididn't see a need for it. which I didn't and still don't. We're Ihere toperform a, duty for that company. That's our job and we're getting paidfor it. We re not paid to give showers170 FIDELITY TELEPHONE COMPANYsive that the rules were taken down for a time on at leastone of the bulletin boards. Rvan's testimony in the priorproceeding, as she credibly explained it, is not necessarilyinconsistent.Ryan also agreed that she had been in error in the previ-ous hearing with respect to whether she could see the lightson the switchboard when seated in a certain position. Thesignificance of this point is not shown. Ryan candidly ad-mitted and in a persuasive manner explained the error.Upon full consideration of the issues, I do not believethat these errors detract from her testimony in this pro-ceeding.4. Delcour's postelection statements(a) In early January 1977. Susan Berti became ill atwork. As discussed in more detail hereinafter, Berti calledher parents who came to pick her up. Berti's supervisor,(leo Moeckel. became vexed because Berti had (on herbreaktime) called her parents before notifying Moeckelthat she was sick. Berti, thereafter, in an emotional condi-tion, fell down the steps as she was leaving Respondent'sfacility. This was reported to Delcour. During a conversa-tion between Delcour and Berti concerning these matters,in which Berti explained that Moeckel had made her upset,Delcour asserted that he had faith in the ability of his su-pervisorstodo the job because he had selected them withcare, and said that Berti was at fault in calling her parentsand then telling Moeckel that she was going to leave, in-stead of asking Moeckel for permission first. Berti toldDelcour that she thought he was being unfair, to which hereplied that "this is what you girls wanted and what youvoted in, so this is what you will have to put up with."Delcour said that "the girls had lied to him."(b) Later in January. Delcour noticed Brenda Biermanat Respondent's facility apparently in a "bad mood." Del-cour asked Bierman if she was not "happy with [her] jobanymore?" Bierman responded that she thought "thingshad got a lot stricter, that working conditions weren't asgood since the union had been voted in." Delcour replied,"That's the way you voted it." When Bierman protestedthat she did not vote that way, Delcour accused her oflying to him. Delcour stated that "it looks like some of youguys stabbed me in the back because it went through."adding "I told you how things would be if the union wentthrough."5. Respondent's work rules; enforcement of the workrulesIt is clear from the record that prior to the advent of theUnion, the operators considered Respondent's facility apleasant, relaxed, easygoing place in which to work. Thusvarious witnessess referred to it as a "nice" place to work:"a big happy family": "it was a free kind of atmosphere":"it was interesting ...and we all seemed to get along."The rules then in effect were not consistently or rigidlyenforced. The record is also convincing that during thecourse of the Union drive to organize the employees andparticularly after the second election, Respondent began toenforce the rules more rigidly, and instituted or appliedworking procedures in a manner that caused the operatorsto feel that they were being harassed.Virginia Hilliard, a reliable witness who no longer worksfor Respondent, testified that in January 1977, when sheprotested instructions as to the use of the newly installedmonitoring equipment as an invasion of the operator's pri-vacy, Supervisor Jergens told her that it was Jergen's job togive her those instructions, "that was the rules and ... wewere to follow them." Jergens further told Hilliard that in ameeting between the supervisors and Delcour a complaintwas made to Delcour that the supervisors did not want toenforce some of the rules, to which Delcour replied that ifthe supervisors "didn't like it they could leave."About the same time. Susan Renae Berti had a similarconversation with another supervisor, Mary Bennett, dur-ing Berti's breaktime. Berti commented to Bennett that ithad "reallN been a long day. and that the company wasgetting hard to work for because things were getting a lotstricter, and I felt more criticism and harrassment." Ben-nett concurred, saying, "Well, I know what you mean,"and told Berti that Delcour had told the supervisors thatthere were four of them, and only three were necessary,"and the supervisor that couldn't enforce the rules and bestrict about it would be the first one that would go."Both Jergens and Bennett denied that they made thestatements attributed to them. Jergens testified that sheprobablN told the operators that there were some rules shedid not like but it was her job to enforce them anyway. Shealso testified that on a number of occasions. Senior Super-visor Schatz has stated that if Jergens did not do her jobenforcing the rules, she might not continue as an employee,but asserts that Schatz was not serious. Schatz denied thatshe made the statements which the testimony set forthabove attributes to Delcour.6 Delcour was not asked anddid not testify concerning these matters. I credit the testi-mony of Hilliard and Berti set forth.a. Re.spondent's restriction on talking armong the operator.Prior to the union campaign involved in this proceeding,Respondent permitted the operators to talk among them-selves at work so long as this did not get out of hand orboisterous, as it appears sometimes happened. After thesecond election, the employees were forbidden to talk toeach other while at work.Respondent. however, contends that there has alwaysbeen a "no talking" rule in existence at Respondent's oper-ation (asserting that such talking affects the operators' effi-ciency and leads to customer complaints), that "a no talk-ing sign has always been posted," and the employees knewthe rule, and that any change in its endorcement was "inthe interest of operator efficiency and customer service."Several witnesses did refer to a "no talking" sign posted atRespondent's operations, but the record as a whole makesquite clear that there was no absolute prohibition of talkingamong the operators prior to the advent of the Union.Thus, among the written rules posted in the operators'Schatz. however. testified that "u-e actualls don't need four lsupicrlsors]," but use the fourth "so the supersi},or don't hase ti,. ork eersweekend" and ti, ork during \3acaiti.ll171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkroom (as discussed above), the only rule on this sub-ject is rule 7: "Do not talk to other operators either acrossthe room or at the other end of the room. Do not makelights wait at any time." 7 At least one employee testifiedthat the no-talking rule at Respondent forbade only talkingacross the room. In addition, in July 1976, Delcour pre-pared and distributed a memorandum to the supervisors(Resp. Exh. 3), in which it is stated: "Conversation be-tween operators to be kept at a very minimum. If this is notsuccessful we have no alternative but to discontinue allconversations between operators. This I would much dis-like having to implement." This, of course, clearly indicatesno absolute prohibition on talking among the operators.Further, as has been noted, Delcour told the operators be-fore the second election, that their privilege of talking atwork would be jeopardized by voting the Union in.On the basis of the above, and particularly in light ofDelcour's preelection predictions, his manifest distress atthe employees' vote for the Union. and the timing of theevent, I find that the institution of the new rule prohibitingall talking among the operators at work was occasioned bythe fact that they had voted for the Union as their bargain-ing representative.b. Installation of monitoring equipmenmIn January 1977, after the election, Respondent in-stalled certain monitoring equipment in the operatorsroom. The operators were given no advance notice of thischange although the equipment had been under construc-tion by certain of Respondent's service personnel for about3 months. Concurrent with the installation of this equip-ment, it was impressed upon the operators that they wouldbe required, under penalty of discharge, to keep the keN attheir work stations in a position which would permit thesupervisors to hear everything the operators said at theirstations. Some operators were reprimanded for failing tokeep their keys in the required open position at all times.The record shows that there are good operating reasons forkeeping the operator's key in other positions on occasion toaccommodate certain circumstances. It is indicated thatRespondent had not previously insisted that the key bekept in an open position at all times.General Counsel contends that this equipment was in-stalled to assist Respondent in enforcing its new no-talkingrule. However, based upon Respondent's uncontrovertedtestimony that this is equipment of a type used in the in-dustry, that it was authorized and constructed during sev-eral months before it was installed, and that its purpose isto facilitate communications between the operators and thesupervisors, and better enable the latter to assist the for-mer., I do not find that the monitoring equipment was in-stalled for the purpose of enforcing the new no-talkingrule, although it probably aids in that effort.Lights ,on the switchboard indicate calls 'hich the opr llors mustr himlldie quickly. Should talking interfere with this, it would, of course. impair theoperator's efficiency.c. C(hange in vacltion policliIn January 1977, Respondent also changed its vacationpolicy for the operators. It was announced that the opera-tors would be required thenceforth to select their vacationsfor that year by February 15, instead of April 15. Respon-dent asserted this change was required by its budgetingprocedure, but was unable to explain the connection fur-ther. It was indicated that the employees feared that thischange would prevent them from taking single days of va-c(ation at a time as in the past, but this does not seem wellfounded on this record. Of course, in common experience.halving to select a vacation period in IFebruary is less desir-able than making the selection in April, closer to the usual'acation time, and this new rule, in the context of Respon-dent's other indications of reprisals against the employees,necessarily served to exacerbate the tensions being built upbh Respondent's actions.d. Rule cagain. leavinf .stionsAmong the rules for operators posted as referred toabove was the following: "Operators shall not leave theirposition at any time without notifying a supervisor." It ap-pears that prior to the representation election, the rule wasnot rigidly enforced. Operators did leave their positions togo to the restroom without notifying a supervisor when thehoard was not busy. There is no evidence of an employeebeing criticized for such conduct prior to the union cam-paign. After the second election enforcement of the rulebecame much stricter. All of the incidents concerning theenforcement of this rule involve one supervisor. ('leoMoeckel. who, it appears, was the most inflexible of thesupervisors in this connection. On one occasion, when Su-san Berti dropped a piece of paper on the floor whichshould have been placed in a slot on the board, Moeckelcriticized Berti for leaving her position for about 15 sec-onds to retrieve the paper. (Moeckel thereafter was in-volved in other incidents with Berti discussed hereinafter.which led to Berti's leaving Respondent's employment.) Bi-erman testified to an instance in which lMoeckel requiredBierman to justify her need to go to the restroom i Biermanhaving recently been on her breaktime) before giving herpermission to go, a "hassle" which Bierman had not experi-enced before the advent of the U nion.Moeckel was also involved in an incident regarding em-ployee Tina Ryan. in which Moeckel insisted that Ryanhandle her paper worL in a manner different than the pre-vious practice. When Rvan asked, Moeckel admitted thatshe had decided upon the change at that moment. Duringthe course of the morning this began to upset Rvan (whoseems from the record to be rather emotional) to the pointthat she left her position without consulting Moeckel toprotest the new procedure instituted b Moeckel. It ap-pears that management agreed that Moeckel should nothave changed the procedure. but Ryan was reprimandedfor leaving her position without permission to protest thematter.i\i 'T Ii hlI Clllpl!o t.c' ikIl. KlIicnll ltl'l, ,III ( oi,!.Cr i inT/, r Ic Kl dr1Ilc rnfitd that Srir utll R 'l lliC ll! 'II/ o11Cll h ,JLSC (i itf, L x.r ,,he .' I-1tcred arb.ltraLr. ;td tillfail .rcl cLriI l of R .anor1 thr, oct- wSlin172 FIDELITY TELEPHONE COMPANYe. Rule against unauthorized personnelAt the top of a set of stairs leading from a street doorinto Respondent's building there is a small hallway withseveral doors. Over one of these doors, leading directly tothe employees' restroom area, is a sign reading "Author-ized Personnel Only." There is a bulletin board in this rest-room area on which the employees' work schedules areposted periodically. There is access to the operators' work-room through a door in this area. Another door leadingfrom the hallway also gives access to the operators' workarea, through the operators' lounge and past SupervisorSchatz's desk. There is no sign over this doorway. As dis-cussed in more detail in connection with the termination ofBerti's employment. the rule was rather erratically en-forced. At one point, during the union campaign here in-volved, an employee placed a note in the company sugges-tion box, asserting: "If one employee is allowed to bringguests to take a tour of the office and plant, then ALL.employees should be entitled to this opportunity!!!" Del-cour posted this note and his typewritten reply dated12/l1/76, stating: "ANYTIME-between 8 a.m. & 5 p.m.Monday thru Friday with proper supervision. I ask that alltours and guests be cleared thru me." 9Delcour testified that the reason for the rule is that per-sons coming into Respondent's operations "would disruptworking operations and certainly they might be exposed toconversations [which they should not hearl if they' overhearthe operators talking to a customer or something of thatsort..."In earl)y January, Berti's mother accompanied her intothe restroom area in Respondent's facility where the bulle-tin board is located, under circumstances discussed herein-after. There is no evidence that she entered the operators'area, disrupted any operations, or was in a position to over-hear any conversations. As set forth in connection withBerti's termination of employment, Berti was criticized forthis incident, as part of the sequence of events leading toher leaving her job with Respondent. No other evidence ofcriticism or reprimand for violation of this rule after thefirst of December 1976 was shown.6. Delcour's interview with SchleiferIn late March 1977, Rita Schleifer. who applied for ajob with Respondent. was interviewed by D)elcour. Schleif-er testified that Delcour told her that the Union was trx ingto come into Respondent's operation and asked her opin-ion of it. She said she had no experience working underunion conditions and she had no opinion about it. She wasthereafter employed.Delcour asserts he merely told Schleifer that the Unionwas trying to organize Respondent's employees, and didnot ask her opinion.I credit Schleifer. She persuaded me that she had beenqueried about the Ulnion, Delcour was clearly trying tokeep the Union out. There was the possibility at the timeOne ,ilness Iretifed thai shhe ehe~¢d the noloe .a, p-,sled in car!\I ebruars }to'we\ el. i)ellcour " as qintie posllh'e ;is to the dte anind the noteis dated. I accept his testltllnn on the point.that there might be another election at the time and hewould not likely desire to strengthen the Union's support.Analysis and ConclusionsPrior to the representation election, Respondent advisedthe employees that if they selected the Union as their bar-gaining agent, rules would be stricter at Respondent's oper-ations, and. in particular, the employees would henceforthbe absolutely prohibited from talking while at work, achange from the condition prior to the election. Respon-dent, by these threats of reprisal, violated Section 8(a)(l) ofthe Act. During this same period, and in this context, Re-spondent also interrogated its employees concerning theirand other employees' union sympathies and activities, andpromised the employees increased benefits without theUnion. By these activities, Respondent also engaged inconduct in violation of Section 8(a)(I) of the Act.After the election, in which a majority of the employeesvoted for the Union. Respondent's working rules weremore strictly enforced against the employees. A new ruleprohibiting talking at work was also enforced against theemployees. Supervisors admitted to the employees thatthey were under pressure to enforce the rules even againstthe supervisors' wishes. Upon complaint to Respondent'smanager concerning these conditions, the employees wereadvised that the new stricter conditions were due to thefact that the employees voted for the Union. By these ac-tions. and each of them. Respondent engaged in conduct inviolation of Section 8(a)( I) of the Act.During the course of instituting the changed conditionsset forth, Supervisor Schatz denied employee Ryan permis-sion to take her breaktimrne a few minutes early. While initself a seemingly minor matter. Schatz made plain to Ryanthat the refusal was based on instructions which had beengiven to her and was due to the employees' vote for thelUnion. In the circumstances, therefore, this conduct con-stituted an act of reprisal because of the employees' pro-tected activities under the Act, by which Respondent vio-lated Section 8(a)( I ) of the Act.While the installation of the monitoring equipment andthe change in the vacation policy were not shown to havebeen intended as acts of reprisal, they did. in fact. consti-tute. together with other changes instituted by Respondent.unilateral changes in working conditions in derogation ofthe l'nion's status as bargaining representative of the oper-ators."' and therebs. in addition to the other acts of reprisaland recriminators conduct engaged in by Respondent.served to denimonstrate to the employees the futility of theirvote for the tUnion as their representative. Although thistheorye was not specificall? alleged in the complaint, it isconsistent with the allegations of the complaint and isbased upon facts fully litigated. It is therefore found thatbh engaging in such conduct, which had a reasonable ten-dency to interfere with, restrain, and coerce the employeesin the exercise of their rights under the Act, Respondentengaged in unfair labor practices in violation of Section8(a)(1) of the Act.1 ReSpideirlli iat.\ r ti,l i.td ii1 obhlltlon tol deai wlh the representativeselcacd bh it,, eniplo, ccs llrlI ha, fiIhn objectilons to the Ielntlon In such.a,. If it .Ats I1t dCroit.lionl to the represenlatlse. it takes the risk that Its,obhectiott, ,ill be fllnd :1lihll itcrit is lt: the tintal l lmatter173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Termination of Susan Renae BertiSusan Renae Berti began work as a temporary employeewith Respondent in May 1976, after she finished highschool. She was hired on a full-time basis as an operator inAugust 1976. Senior Supervisor Schatz gave Berti the cus-tomary 2-week training for operators, consisting in largepart of reading materials and instructions in Schatz' officeand also training and instruction at the switchboard. Sheapparently became a valued operator. One supervisor, Jer-gens, who complained of some operators not being amen-able to instructions or directions, stated that she had nosuch problems with Berti. Senior Supervisor Schatz testi-fied that to her knowledge Berti was a good operator. "aperson ... you don't want to get rid of."So far as this record shows, Berti was not involved in anyunion activity.In the first months of her employment, Berti states thatshe enjoyed her employment, the work was interesting, shehad no complaints, and the workers seemed to get alongwell. This relationship changed. Berti noted, after the no-tice of the second election on December 15, was posted.Berti asserts that Respondent began enforcing new rules.In one such instance, Berti states she "was called [by Sup-ervisor Moeckelj on a rule about how to sit in a chair. I wassitting in the chair ...I had my foot in the chair and ...[sihe just said to get my foot off the chair." i] Similarly,Berti testified that after the monitoring equipment hadbeen installed in January 1977, on an occasion when shepulled her monitoring key back so that a customer couldnot hear her cough, she was then called into Schatz' officeand asked if she had not been informed of the new rulethat Respondent wanted the monitoring key kept open atall times. When Berti said she had, Schatz informed herthat there would he no exceptions, and that operatorswould be disciplined for not following this instruction. Ber-ti also testified to other new or changed requirements, pre-viously discussed, which distressed the operators.On Sunday, January 9. 1977, Berti was working on anevening shift, which was scheduled to end 10:30 p.m..when she began feeling ill. During her breaktime, whichbegan at 8:15, she called her parents and told them of herillness. Since Berti had not driven to work because of asnowstorm that day, her parents offered to come and pickher up and she agreed. Thereafter, Berti told her supervisorthat evening. Moeckel, that she was sick, and wanted to gohome. When Moeckel sought to persuade her to continue,Berti told Moeckel that she did not think she could endurethe last 2 hours and that her parents were on their way topick her up. At this point, Moeckel became very upset, andtold Berti that Berli "did not have any right telling [Moeck-el]., that [Berti] should have asked her." Moeckel took theMoeckel did not testif. Schatz, a.ho apparentls was not iMnoled in theincidelt. in her tetrion li ail tempted to jiStlli Mieckel's reprimand ln thebasis that Berti had her footl in the chair next to her, and thus was Imut ofposition to ansAer calls Berl:'s testilon., as set forth, indicates Ihat shehad her foot in the chaii In r hiih she was sitting. and that Moeckel' re-quirriellni t wals one that }ad not pre !iousls been insisted upon I so findremaining 2 hours off Berti's schedule. Berti testified thatshe waited for her parents, and when they came, "I was soglad to see [them] I threw my coat on; and I was runningout of the building, and I missed the top step and fell downthe flight [of steps]."Berti recalled that this was not a very busy night, thatthere were around four or five operators there and that shehad taken "[p]robably about seven calls an hour or some-thing." Respondent's records, which I credit, show that thecalls averaged more than that number for the operators onduty and that evening was busier than average for thattime of year. I have, as argued by Respondent, taken thisconflict into consideration in assessing Berti's credibility.There is no contention, however, that Berti was not actual-ly ill on this occasion, and Respondent admits that if shewere ill, Moeckel should have given her permission to takeoff. There is no evidence that Respondent suffered anydifficulty as a result of this incident.Berti was not able to report her accident to Delcour untilWednesday, January 12. Delcour told Berti if it was neces-sary to seek medical treatment, she should do so and Re-spondent would pay for it. In response to Berti's claim thatshe had been upset with Moeckel at the time, he repliedthat he had selected his supervisors with care and was surethey could do their jobs, that Berti was wrong in tellingMoeckel that she was going to leave, that she should haveasked the supervisor first. Berti replied that she thoughtthat Delcour was being unfair. He answered saying, "Thisis what you girls wanted and what you voted in, so this iswhat you will have to put up with." Delcour continued that"the girls had lied to him."Berti lost no work as a result of her accident. On Satur-day, January 29, when Berti was going to Respondent'soperations to copy her schedule for the next days, hermother accompanied her to see the steps which Berti hadfallen down. On this occasion, Berti's mother accompaniedher up the steps and into the operators' restroom areawhere the schedule was posted. In doing so, she passedunder the sign posted above the door stating "AuthorizedPersonnel Only." However, she did not pass through thedoor into the operators' work area. Then Berti and hermother left.The record shows at least four other occasions proximateto this incident in which operators had brought outsidersinto Respondent's building (a young infant, the fiance ofan operator, a husband, and a niece of an operator). Somecame into the operators' work area, others only as far asthe operators' lounge. The operators had cause to believethat these persons were in the building without advancepermission, and that the supervisors present at the time didnot object, except that Schatz did require the operator'sniece to remain in the lounge area, and not come into thework area.Someone, apparently Supervisor Moeckel, saw Berti'smother in the operators' restroom area and reported this toDelcour. Delcour was not informed and did not inquireexactly where in the building Berti's mother had been orwhether her presence interfered with Respondent's opera-tions. Delcour told Senior Supervisor Schatz to speak toBerti about this incident. On February 2, Schatz calledBerti into an office and asked her, "what a rule meant to174 FIDELITY TELEPHONE COMPANY[her]," stating that Berti "had broken one of the most seri-ous" by "bringing an unauthorized person up on companypremises." Berti asked if she had been the only one report-ed for this. and Schatz said that she was the only one so faras Schatz knew. Berti replied that others had also done so.Schatz said that it was not Berti's work that she was com-plaining about, but her attitude toward her supervisors.Berti replied that she had good relations with three of hersupervisors (this seems to be confirmed, at least in part, bySupervisor Jergens' testimony), but that she did have prob-lems with Supervisor Moeckel and that other operators didalso. Schatz said that Moeckel was a good supervisor, theothers needed to be more like her, and even Moeckel need-ed to be more strict. Then Schatz told Berti that she wouldbe given retraining,2to begin the next week, and that inthe meantime she should go home and evaluate herself.Berti responded that she "thought that was fairly degrad-ing; and that if she didn't think that I made the companymoney or couldn't get along with my supervisors, and if myattitude counted more than my ability to do the job ...maybe it would just be best if I quit." Schatz made noreply, so Berti left, cleaned out her belongings, and on herway out of the building, opened the door to Schatz' officeand told her that she "was sorry that I wasn't doing the jobright, and that my attitude counted more than my ability todo the work." Schatz responded that she really had notsaid that, to which Berti stated that was the impressionSchatz had left. Schatz said nothing further. Berti left.In essence. Schatz' account of the meeting with Berticonforms to the above. To the extent that it differs in de-tail, it is not credited. A considerable part of Schatz' testi-mony was devoted to her reasons for telling Berti on thisoccasion that she must evaluate herself and that she wouldhave to be retrained, inasmuch as the original purpose ofcalling Berti into the office was merely to caution heragainst bringing unauthorized persons into the building.Schatz repeated several times that this assertion that Bertimust evaluate herself and be retrained was triggered byBerti stating in January that she did not know "what themonitor meant." She further stated, in respect to how longBerti's retraining would have taken, "if it was just on themonitor ... [i]t wouldn't take very long at all." 13 Thedifficulty with this is the fact that Schatz also testified thatin January, when Berti expressed her doubts about themonitoring procedure, Schatz then explained the proce-dure to her very quickly. Schatz, on February 2, was clearlynot aware of any other operating problem which wouldrequire Berti's retraining. In fact, what occurred, as indi-cated by Schatz' testimony, is that Schatz decided to tryout on Berti, on this occasion, a new employment proce-dure-a new working condition-which had not been pre-I! Berti states she was told that she would he given 2 weeks' retraining,which she understood would be a repetition of her original training whenshe was first hired. Schatz denied this, saying she was not sure what thetraining would be or how long it would take, However. in the absence of anrexplanation to Bertl, she was justified in understanding that the retrainingreferred to would be the same as the onls training with which the operatorshad ans experienceA None of this was explained to Bernl I do not credit the indication inSchatz' testimony that she could not have explained what she meant, in ansevent. because tof Berti's emotional stateviously used or explained to the employees. As Schatz stat-ed, "actually as I'm starting to do now, you know, on thisevaluating yourself part is new, and I felt this was the timeactually to start it.... I had never asked anybody to do it.The company had talked about it earlier....Analysis and ConclusionsBased upon the above and the record as a whole, I findthat Berti's quitting of her employment with Respondenton February 2, 1977. was the direct result of the pressuresupon and the harassment of the group of operators, ofwhich she was one, resulting from Respondent's unlawfulcourse of conduct in violation of the Act. It would reason-ably be expected that such conduct would cause bitternessand distress among the employees and lead some of themto quit their employment to avoid such pressures and har-assment. The record shows that at least one other employ-ee, besides Berti, quit for these reasons.14Respondent argues, however that since it was not shownthat Berti was active in behalf of the Union, or that Re-spondent knew or suspected that she was an adherent ofthe Union, there is no proof of antiunion motivation, and"[t]hus. even if it were proven that the Respondent pro-voked Berti into quitting. it would not be a violation ofSection 8(a)(3)."But, as has been found. Respondent embarked upon acourse of conduct in violation of the Act designed to pun-ish and harass the employees, including Berti, because ofthe exercise of their rights under the Act, which conductcould reasonably be expected to cause some of the mem-bers of that group to quit their employment. Respondentmust be held to have intended the reasonably anticipatedconsequences of its conduct, that employee members of thegroup, such as Berti. would indeed quit under pressure.For the reasons, I find that Respondent, by causing Su-san Renae Berti to quit her employment with Respondenton February 2, 1977, discouraged membership in and ac-tivities on behalf of the Union, by discrimination in regardto hire or tenure of employment, or other terms of employ-ment, in violation of Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening employees with reprisals, institutingnew and more onerous rules and working conditions, andenforcing its working rules more harshly and strictly be-cause the employees engaged in activities protected by theAct, and by advising the employees that Respondent was14 One Respondent witness testified that, after her termination. Beri toldher that she had quit "when the union came in," that she "just couldn'l workfor the union."' On the other hand. Berti testified that she had told thewitness. in a casual social situation, that she had quit because it was "hard"to work there "with the union and company disagreements" which causedtension. Insofar as these versions differ. I credit Bert. The facts support herversion In fact, she had not set been exposed to working under a union Shedid not quit .hen the .nion .won the election, and the matters causing herquitting were the tensions created hb Respondent as set forth175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimposing new. onerous, and stricter working conditionsupon the employees because the employees voted for theUnion, and by coercively interrogating employees and ap-plicants for employment concerning their union attitudesor sympathies, and by promising employee benefits if theemployees did not vote for the Union, Respondent en-gaged in unfair labor practices in violation of Section8(a)(1) of the Act.4. By causing the constructive discharge of Susan RenaeBerti. Respondent engaged in discrimination in regard tohire or tenure of employment or other terms or conditionsof employment discouraging membership in or activitieson behalf of a labor organization in violation of Section8(a)(3) and (I) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)( 1) and (3) of the Act, it will be recommendedthat Respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies ofthe Act.It will be recommended that Respondent offer SusanRenae Berti immediate and full reinstatement to her for-mer job or, if such job no longer exists, to a sobstantiallsequivalent position, without prejudice to her seniority orother rights and benefits, and make her whole for any lossof pay or benefits she may have suffered as a result of thediscrimination against her as found hereinabove by pay-ment to her of a sum of money equal to that she wouldhave earned as wages or other benefits from February 2.1977, to the date of her reinstatement, less her net earningsduring such period and interest thereon to be computed inthe manner prescribed in F. W. Woolworth Comnpamn. 90NL.RB 289 (1950). and Florida Steel ('orporation 231NLRB 651 (1977).15In order to make effective for Respondent's employeesthe guarantee of rights contained in Section 7 of the Act. itwill be recommended that Respondent cease and desistfrom in any manner infringing upon the rights guaranteedby the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 16the Respondent, Fidelity Telephone Company, Sulli-van, Missouri, its officers, agents, successors, and assigns.shall:i. Cease and desist from:(a) Causing the termination of or otherwise discriminat-ing against employees in order to discourage membershipin or support of Communications Workers of America.AFL ('10. or any other labor organization.(b) Coerceively interrogating employees or applicantsfor employment concerning union activities or sympathies.(c) Promising employee benefits in order to discourageunion activities or membership.(d) Threatening employees with the institution of or in-stituting rules or conditions of employment which arestricter, more stringent, or more onerous in order to dis-courage membership in or support of a union.(e) Changing or enforcing its rules and conditions ofwork for the purpose of discouraging, or in a mannerwhich will discourage. membership in or support of aunion, or otherwise penalizing or harassing employees be-cause of their exercise of rights guaranteed under Section 7of the Act.(f) In any other manner interfering with, restraining,and coercing employees in the exercise of their rights guar-anteed in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the purposes of the Act:(a) Offer to Susan Renae Berti immediate and full rein-statement to her former job or, if that job no longer exists,to a substantially equivalent position, without prejudice toher seniority, or other rights and privileges, and make herwhole for any loss of earnings or benefits she may havesuffered by reason of Respondent's discrimination againsther as set forth in the Remedy section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to facilitate the effectuation of the Order herein.(c) Post at its operations at Sullivan. Missouri, copies ofthe attached notice marked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 14. after being duly signed b? an authorized repre-sentative of Respondent, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secut;ve days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to en-sure that said notices are not altered, defaced, or coveredbh any other material.(d) Notify the Regional Director for Region 14, in writ-ing. within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.i See. gcneraill .I.. 'llhoiilrnt & llca/rir (,. 138 NlRB 71( 1 9h2)In lhe cientl noi exceptirons ae filed is proidead hs Sec It2 46 of theRules and Regulations of the National L.ahor Rclations Board. the finding.c,*tlusilmns. and recommended Order herein shall as proi ded in Sec1124S if ihe Rules and Regulloi,i.. be adopted h the faird and he,,noeit. fiindngs. conclusiols. arid Order, and all obhections Ihcieto .hall hedeemled Saled for all purposes.in the emcnt that ihis Order is enforced bh a Judgment of the t ruledStates ( ourt of Appeals. the 'Aords iii the nitice reading "Posled h, Orderof the Nahional L abor Relalion Boird" hall read "Poned Pursua;n to a;Judgment of Ihe tlnitcd States ( ourt of AppealN l:nforciig an Order of theNational I.abor Relations Board."176 FIDELITY TELEPHONE COMPANYAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives employeesthe following rights:To form, join, or assist labor organizationsTo bargain collectively through representatives oftheir own choosingTo engage in other concerted activities for thepurpose of collective bargaining or other mutual aidor protectionTo refrain from any or all such activities, exceptas may be required by a legal agreement between anemployer and the representatives of the employees.WE WILL NOT cause the termination of employmentof, or otherwise discriminate against, any emplo\ee inorder to discourage membership in or support ofCommunications Workers of America, AFL-CIO. orany other labor organization.WE WILL NOT coercively interrogate employees or ap-plicants for employment concerning union activitiesor sympathies.WE WILL NOT promise employee benefits in order todiscourage union activities or union membership.WE WIit NOT threaten employees with the institutionof and we wiil Noi institute rules or conditions of em-ployment which are stricter, more stringent, or moreonerous in order to discourage membership in or sup-port of a union.WE 1i NOT change or enforce company rules orconditions of employment in a manner which will dis-courage. or for the purpose of discouraging. member-ship in or support of a union, and WF WILL tNOT other-wise penalize or harass employees because of theirexercise of rights guaranteed by the National LaborRelations Act,W'i Wslli NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed by the Act.WL WiLL offer to Susan Renae Berti immediate andfull reinstatement to her former job or, if that job nolonger exists. to a substantially equivalent position.without prejudice to her seniority, or other rights andprivileges. and make her whole for any loss of earningsor benefits which she may have suffered by reason ofthe discrimination against her. with interest thereon asprovided by the National labor Relations Board.FiDI II i Tli I PHONE (o()%iPNY177